number release date id office uilc cca_2009072010105637 -------------- from ------------------- sent monday date am to ------------------------- cc ----------- subject re sol of aar it depends on whether you want to make an assessment or issue a refund under section d we have two years to issue a refund from the date the aar is filed under section and we generally have years for the date of the original partnership and partner return to make any resulting assessments the aar generally does not extend the period for assessment unless its filed just before the assessment statute expires in that case sec_6501 can extend the assessment_period for an additional days sometimes what appears to be an overassessment aar can actually result in an assessment for a partner who did not report consistently with the original partnership return so if we examine the aar we should protect both statutes using forms 872-p assessments and form_9247 and refunds
